PER CURIAM.
Dennis Mimms, Jr., seeks to appeal the district court’s order denying his motion *343filed under 28 U.S.C.A. § 2255 (West Supp. 2001) (No. 01-7453). We have reviewed the record and the district court’s opinion accepting the recommendation of the magistrate judge and find no reversible error. Mimms further seeks to appeal the district court’s denial as moot his motion to dismiss his criminal conviction for lack of subject matter jurisdiction (No. 01-7524). We find no reversible error upon our review of the record and the district court’s opinion. Accordingly, we deny a certificate of appealability and dismiss the appeals on the reasoning of the district court. See United States v. Mimms, Nos. CR-97-85; CA-00-1168-6 (S.D.W. Va. July 12 & Aug. 1, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.